acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom fs tl-n-999-98 proc bgdusenberry date jul sca released to district_counsel brooklyn cc ner brk attention tkerrigan from assistant chief_counsel field service cc dom fs subject significant service_center advice request re certificate of mailing this memorandum is in response to your request for significant service_center advice dated date facts the taxpayer_advocate at the brookhaven service_center received an inquiry via facsimile from a tax practitioner who attended a recent tax symposium sponsored by the service_center according to the practitioner’s notes the director of the service_center stated that there were other acceptable methods to prove mailing besides registered and certified mail the practitioner indicated that the director used the certificate of mailing as an example of a less expensive alternative method subsequent to the symposium the practitioner contacted the united_states postal service and was advised that their employees have been instructed to inform customers that a certificate of mailing is not acceptable proof of mailing with respect to documents sent to the internal_revenue_service therefore the practitioner requests written clarification of the internal revenue service’s position with respect to the use of certificates of mailing for purposes of establishing the timely filing of tax returns issue whether a u s postal service certificate of mailing form is an acceptable method to prove the date of mailing a tax_return for purposes of the timely mailing treated as timely filing provisions of sec_7502 conclusion unlike a receipt for certified or registered mail a u s postal service certificate of mailing form does not conclusively prove the date of mailing of a tax_return and is inadmissible to contradict an untimely postmark appearing on the envelope in which a return is mailed however a certificate of mailing is admissible to help establish the mailing date of a tax_return if a postmark on the envelope in which a return is mailed is missing or illegible finally depending on the judicial circuit in which taxpayers reside a certificate of mailing may be inadmissible to prove timely mailing in cases of nondelivery of the return to the service discussion sec_7502 provides in relevant part that if a properly addressed postage prepaid envelope or wrapper containing a return is deposited in the mail in the united_states and bears a united_states postmark date which is on or before the last date for filing the postmark date will be deemed to be the filing_date where the return is received after the due_date in general where a legible united_states postmark date appears on the envelope or wrapper no extrinsic evidence may be introduced to prove the time that the postmark stamp was made 76_tc_963 572_f2d_212 9th cir aff'g tcmemo_1976_383 see also 254_f2d_277 9th cir cert dismissed 358_us_30 46_tc_499 sec_7502 of the internal_revenue_code sets forth exceptions to this rule one exception permitted by sec_7502 applies to registered mail in the case of registered mail the date of registration is deemed the postmark date sec_7502 sec_7502 also excepts certified mail from the general_rule with respect to certified mail the postmark date on the sender's receipt is deemed the postmark date sec_7502 sec_301_7502-1 sec_7502 which was added by the taxpayer bill of right sec_2 p l provides another exception to the general_rule of sec_7502 sec_7502 authorizes taxpayers to use designated private delivery services to meet the timely mailing timely filing rule for filing documents and returns taxpayers are required to strictly comply with the statutory requirements in order to obtain the benefits of the timely mailing treated as timely filing provisions of sec_7502 the absence of a showing that a return was sent by registered or certified mail creates a conclusive statutory presumption that the postmark date on the envelope is controlling estate of moffat v commissioner supra t c pincite the use of registered or certified mail allows taxpayers to avoid the hazard that the united_states postal service will not properly postmark the envelope in which the return was contained accordingly taxpayers who opt to use a certificate of mailing instead of certified or registered mail bear the risk that a return mailed by ordinary mail might bear a postmark date later than the last date prescribed for filing of the return since the use of certificates of mailing is not specifically provided for by the statutory language of sec_7502 such certificates do not afford taxpayers with the same protections as registered and certified mail unlike a registered or certified mail receipt a timely postmarked certificate of mailing would be inadmissible to contradict an untimely postmark appearing on the envelope in which a return or other documetn was mailed see haaland v commissioner tcmemo_1984_335 tax_court explicitly rejected evidence in the form of a certificate of mailing to rebut an untimely postmark stamped on the envelope of a petition sec_301_7502-1 states in relevant part that i f the postmark on the envelope or wrapper is not legible the person who is required to file the document has the burden of proving the time when the postmark was made where the postmark is omitted or illegible the tax_court has accepted evidence regarding the time of mailing other than a certified mail receipt see 65_tc_548 nonacq 1977_2_cb_3 reugsegger v commissioner 68_tc_463 novick v commissioner tcmemo_1977_292 krellman v commissioner tcmemo_1979_367 felt v commissioner tcmemo_1978_286 elliot v commissioner tcmemo_1990_257 in this situation a certificate of mailing may be admitted by a court as support for the contention that a return was mailed on a given date however the certificate of mailing would not be conclusive on this point and a court may request more evidence corroborating the certificate of mailing where a return is lost or undelivered it is the service’s position that only evidence of registration or certification as provided in sec_7502 will allow the taxpayer to take advantage of the timely mailing as timely filing provision the service takes the position that the statutory language of sec_7502 requires actual delivery under sec_7502 or prima facie evidence of delivery by the taxpayer under sec_7502 accordingly absent evidence of registration or certification taxpayers bear the risk of loss as to all returns which the service has not actually received however the u s circuit courts of appeals do not agree respecting this issue the eighth circuit in 909_f2d_1155 8th cir reh'g denied en_banc u s app lexis 8th cir date held that the common_law presumption of receipt of a properly mailed document is not completely displaced by sec_7502 therefore the taxpayer could rely on the common_law presumption that a properly mailed document is actually received and offer proof of the postmark date where the estate_tax_return was not sent via certified or registered mail and was not actually received by the service the court_of_appeals held that a certified or registered mail receipt is not the exclusive means of proving the postmark date in the absence of actual delivery of the document however the court acknowledged the narrowness of its holding by stating that the taxpayer must offer direct proof of the postmark date and not merely evidence of mailing in order to obtain the benefit of the timely mailing timely filing rule accord 966_f2d_487 9th cir sec_7502 is not exclusive means of proving timely mailing in these circuits the common_law presumption of delivery continues to exist and is merely supplemented by the safe_harbor statutory mail box rule under the common_law mailbox rule proof of proper and timely mailing of a document raises a rebuttable_presumption that it is timely received by the addressee 111_us_185 285_us_427 in this case testimony of a postal employee regarding the postmark date stamped on the envelope containing the estate’s return and testimony from the return preparer concerning the date on which the return was deposited in the mail were held sufficient to establish that the return was timely mailed and therefore properly filed although the service disagrees with the eighth circuit’s holding in this case and a direct conflict between the circuits was presented the solicitor general declined to authorize certiorari in light of the stated limitations of the holdings and the absence of affirmative evidence of nonreceipt by the service see estate of wood v commissioner aod cc-1991-024 date direct evidence that the taxpayer saw postal clerk postmark the envelope and place it in the mail was held sufficient to establish the date of the postmark evidence that the taxpayer’s return had not been received by the service was held insufficient to rebut the presumption of timely delivery under the common_law mailbox rule compare lewis v united_states u s t c big_number th cir direct evidence of application of postmark stamp by postal employee not necessarily required under anderson holding provided for in sec_7502 therefore a certificate of mailing may provide evidence of timely mailing in the eighth and ninth circuits even where the return or other statement is never received by the service in contrast both the sixth circuit and second circuit have rejected the common_law mailbox rules in situations where a taxpayer is relying on sec_7502 and have held that absent actual delivery of the document evidence of proper mailing is not admissible except as provided in sec_7502 784_f2d_728 6th cir 71_f3d_1228 6th cir cert_denied 116_sct_2547 909_f2d_148 6th cir 599_f2d_44 2d cir cert_denied 444_us_1015 therefore taxpayers residing in these circuits who do not avail themselves of the safeguards provided in sec_7502 and fail to send their tax returns by registered or certified mail are precluded from presenting any extrinsic evidence including presumably a certificate of mailing to obtain the benefit of sec_7502 if the return is not received by the service sec_7502 extended the protection of the general_rule of sec_7502 to private delivery services in notice_97_26 i r b p date the service designated certain specified delivery services provided by the airborne express company dhl corporation federal express and united parcel service and announced that it would accept documents delivered by these companies under the conditions specified in the notice as timely filed however these services are generally more expensive that the services of the united_states postal system in order to eliminate the risk that a return mailed by ordinary mail might not bear a postmark dated on or before the last date prescribed for filing or that a properly addressed tax_return might be lost in the mail congress developed a statutory scheme in sec_7502 which provides for acceptance of the date of registered mail and the date stamped on the sender's receipt for certified mail as the postmark date although the postal service will provide at a lower price than registered or certified mail a certificate of mailing this certificate does not have the same indicia of reliability as registered and certified mail furthermore a certificate of mailing is not a unlike registered or certified mail a certificate of mailing provides evidence of mailing only in 65_tc_548 the tax_court noted the statute authorizes the secretary to provide by regulations the extent to which the rules applicable to statutorily recognized substitute for certified or registered mail therefore taxpayers who choose to obtain a certificate of mailing from the postal service instead of using either certified or registered mail do so at their own peril in conclusion unlike a receipt for certified or registered mail a certificate of mailing does not conclusively prove the date of mailing of a tax_return and is inadmissible to contradict an untimely postmark appearing on the envelope in which a return is mailed however a certificate of mailing may be admissible to help establish the mailing date of a tax_return if a postmark on the envelope in which a return is mailed is missing or illegible finally depending on the judicial circuit in which taxpayers reside a certificate of mailing may be inadmissible to prove timely mailing in cases of nondelivery of the return to the service taxpayers who are unwilling to accept this risk of an untimely postmark or nondelivery of a return should send their returns by certified or registered mail which allows taxpayers to rely on the registered or certified mail receipt as conclusively establishing the postmark date and as prima facie evidence of delivery of the return to the service see sec_301_7502-1 d registered mail also apply to certified mail however the certificate of mailing employed by petitioner in this case is not the same as certified mail certified mail provides a numbered receipt to the sender the receipt bears the same number as the certified mail sticker attached to the article similarly a number receipt is issued for registered mail certificates of mailing on the other hand are generally not numbered thus a certificate of mailing while providing evidence of mailing does not indicate that a particular item was mailed but only that an item was mailed to an addressee sylvan v commissioner t c pincite n the united_states postal service’s current fee schedule is as follows registered mail dollar_figure certified mail dollar_figure certificate of mailing dollar_figure if you have any questions or require additional information please call blaise g dusenberry at deborah a butler assistant chief_counsel field service by s richard g goldman special counsel tax practice and procedure procedural branch
